—Appeal by defendant from a judgment of the County Court, Westchester County, rendered March 2, 1979, convicting her of murder in the second degree and criminal possession of a weapon in the second and third degrees, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of criminal possession of a weapon in the second degree (count two of the indictment), and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. The defendant’s estranged husband sustained a fatal cranial gunshot wound in the parties’ bed in the marital home in the evening of September 24, 1976 (he died in the early morning of the day following). The defendant explained to the police that the deceased was concerned over financial and professional difficulties. She also said that he had arrived in the early evening, with a bottle of wine, to celebrate their reconciliation. In addition to drinking the wine, he took some sleeping pills, became morose and despondent and cried himself to sleep. She, too, took a sleeping pill and retired. She was awakened by a thunderous sound, which was evidently a shot from the gun she had borrowed the evening before out of her fear of burglary since she was alone in the house during the marital separation. The prosecution presented evidence that the deceased had made future vacation plans with his former wife, to whom he planned to return, and that he was preparing to divorce defendant. It was to finalize that arrangement that he visited her. In addition, there were no financial or professional difficulties. On that state of the proof, we find that defendant’s guilt was proven beyond a reasonable doubt and that every hypothesis but guilt was excluded to a moral certainty (cf. People v Vitalis, 67 AD2d 498; People v Mitchell, 64 AD2d 119). Moreover, we think that the verdict was not affected by the tests that were introduced to show the characteristics of the weapon fired at varying distances through a variety of objects, although in other circumstances their admission into evidence might indeed constitute reversible error. (Compare Uss v Town of Oyster Bay, 37 NY2d 639, with People v Fiori, 123 App Div 174.) We note that the tests on the white blotter paper were twice specifically accepted by the defense counsel so no objection to them may be heard now. The murder could not have been committed without defendant also being guilty of the crime of possession of the weapon that was used (as charged in count two of the. indictment) and, therefore, the latter conviction must be reversed (see CPL 300.40, subd 3; People v Williams, 57 AD2d 850). We do not believe that People v Perez (45 NY2d 204) mandates a different result. Mollen, P. J., Hopkins and Mangano, JJ., concur.